 

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 19-20534-CIV-MORENO
LUIS BARRIOS,

Plaintiff,

VS.
CARNIVAL CORPORATION,

Defendant.
/

 

ORDER ON SUBJECT MATTER JURISDICTION

THIS CAUSE came before the Court upon Defendant’s Notice of Providing Information
and Evidence Establishing Citizenship (D.E. 62), filed on February 21, 2020.

THE COURT has considered the notice and its exhibits, the pertinent portions of the
record, and being otherwise fully advised in the premises, it is

ADJUDGED that, after review of the information and documentary evidence submitted
by both the Plaintiff and the Defendant, the Court finds, by a preponderance of the evidence, that
complete diversity of jurisdiction exists in this case. See 28 U.S.C. § 1332(a). Plaintiff submits
evidence, in the form of a copy of his driver’s license, that he is a citizen of Arizona. Defendant,
meanwhile, furnishes the Court with the following proof to establish that it is a citizen of Panama
and Florida: (1) Third Amended and Restated Articles of Incorporation of Carnival Corporation,
(2) Certificate of Application to Conduct Business in Florida, (3) Foreign Profit Corporation
Annual Report, and (4) Affidavit of Monica Borcegue, Litigation Representative at Carnival.

Collectively, the Court finds that these documents convincingly prove that Defendant is a

foreign corporation incorporated under the laws of the Republic of Panama, with its principal place

 

 
 

of business in Miami, Florida. Regarding the latter, to determine a corporation’s principal place

‘6

of business, courts apply the “nerve center” test—“best read as referring to the place where a
corporation’s officers direct, control, and coordinate the corporation’s activities.” Hertz Corp. v.
Friend, 559 U.S. 77, 92 (2010). Monica Borcegue’s affidavit explains that Defendant’s
headquarter corporate office is located in Miami, where “1,786 employees, who work among 115
departments, including 26 parent departments,” work each day. Furthermore, Defendant’s annual
report details that Defendant’s highest corporate officers are located in Miami, and lists the
corporation’s “Current Principal Place of Business” is in Miami. The Court is satisfied that these
documents collectively establish that Defendant is a citizen of Florida.

Accordingly, having found that complete diversity of jurisdiction exists, the Court returns

the record, as supplemented, to the Eleventh Circuit Court of Appeals for further proceedings.

“a
DONE AND ORDERED in Chambers at Miami, Florida, this 4 b of February 2020.

 

FEDERICOA. MORENO
UNITED STATES DISTRICT JUDGE
Copies furnished to:

Counsel of Record

Luis Barrios

2050 West Dunlap Avenue
#D55

Phoenix, AR 85021

PRO SE

II Gea (x40 eee Gut V- 136.2174

 
